In an action to foreclose a mortgage on real property, plaintiff appeals from an order of the Supreme Court, Kings County, dated October 10, 1969, which, on its motion to settle the record on another pending appeal by it (CPLR 5525), deleted the testimony of a- witness and certain exhibits from the proposed record on appeal. The other appeal is from an order of the same court dated January 15, 1969 which denied plaintiff’s motion for entry of a deficiency judgment, after a hearing. Order reversed, on the law and the facts, with $10 costs and disbursements to plaintiff against respondents Parmet, and motion remitted to the Special Term for settlement of the record on appeal in accordance with the views herein, and for such further and other action, if any, as Special Term may deem appropriate and which is not inconsistent herewith. In our opinion the stipulated list of building violations, as contained in the handwritten notes of the witness, and referred to by him in his testimony, should have been included in the record on appeal. Absent a critical date for submission of the list [exhibit] we feel that the rendition of the decision denying leave to enter a deficiency judgment was precipitate. On remission, the Special Term may receive into evidence the handwritten notes of the witness, or a true copy thereof, as the same may be found and settled by the Special Term. Christ, P. J., Rabin, Hopkins, Brennan and Benjamin, JJ., concur.